Per Curiam.

This cause is before the court on appellee’s motion to dismiss the appeal for lack of jurisdiction for the reasons that the notice of appeal does not set forth the errors complained of in the decision óf the Board of Tax Appeals, and that appellant failed to serve notice of appeal on the appellee, all as expressly required by Section 5717.04, Revised Code.
The motion is sustained and the appeal dismissed. Motorway Corp. v. Bowers, Tax Commr., 170 Ohio St., 139.

Appeal dismissed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and O’Neill, JJ., concur.